Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments presented on July 22, 2021 are deemed persuasive. No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to providing a recovery method based on consensus, the invention utilizing authentication information from N backup nodes, utilizing N signatures, and sending acknowledgement information to M backup nodes where N is a positive integer less than or equal to M. 
The claimed invention being implemented by a first node, sends a service request to M backup nodes. The first node is a primary node running an instance. The M backup nodes are backup nodes running the instance. M is a positive integer. The primary node receives N pieces of first authentication information from N backup nodes. The N pieces of the first authentication information comprise N signatures of the N backup nodes that generate the N pieces of the first authentication information. The N pieces of the first authentication information indicate that the N backup nodes successfully authenticated the service request. N is a positive integer less than or equal to M. When N is identified to exceed a first preset threshold, the invention performs the service request in response. First acknowledgement information is sent to the M backup nodes, wherein the first acknowledgement . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456